     Case 19-91938-AKM-13          Doc 2     Filed 12/24/19       EOD 12/24/19 11:10:00                       Pg 1 of 6
                                                                                        '1.1   !   . i ;';'   j   •!i   (f't




                                 UNITED STATES BANKRUPTCY COURT
,I
                                          Southern District of Indiana

                                                              )
            GARY DEAN RA YHILL, JR.                           )
     In re: STACY LYNN RA YHILL                               )          Case No.
                              Debtor(s)                       )                                (xx-xxxxx)



                                             CHAPTER 13 PLAN
                                                [{]Original


                                             ••MUST BE DESIGNATED ••


     1. NOTICE TO INTERESTED PARTIES:

       The Debtor must check one box on each line to state whether or not the plan includes each of the
       following items. If an item is checked as "Not Include", if neither box is checked, or if both boxes
       are checked, the provision will be ineffective if set out later in the plan.

       1.1 A limit on the amount of a secured claim, pursuant to
       paragraph 8.(b), which may result in a partial payment or no           0     Included         D    Not Included
       payment at all to the secured creditor.

       1.2 Avoidance of a judicial lien or nonpossessory, non-purchase
       money security interest. Any lien avoidance shall occur by separate    D     Included         0    Not Included
       motion or proceeding, pursuant to paragraph 12.

       1.3 Nonstandard provisions, set out in paragraph 15.                   0     Included         D    Not Included

     2. GENERAL PROVISIONS:

       (a) YOUR RIGHTS MAY BE AFFECTED. Read these papers carefully and discuss them with
       your attorney. If you oppose any provision of this plan, you must file a timely written objection.
       This plan may be confirmed without further notice or hearing unless a written objection is filed
       before the deadline stated on the separate Notice you received from the Court.

       (b) PROOFS OF CLAIM: You must file a proof of claim to receive distributions under the plan.
       Absent a Court order determining the amount of the secured claim, the filed proof of claim shall
       control as to the determination of pre-petition arrearages; secured and priority tax liabilities; other
       priority claims; and the amount required to satisfy an offer of payment in full. All claims that are
       secured by a security interest in real estate shall comply with the requirements of Federal Rule of
       Bankruptcy Procedure ("FRBP") 300 I (c )(2)(C).

       (c) NOTICES RELATING TO MORTGAGES: As required by Local Rule B-3002.1-1, all
       creditors with claims secured by a security interest in real estate shall comply with the requirements
       of FRBP 3002.1 (b) and (c) without regard to whether the real estate is the Debtor's principal
       residence. If there is a change in the mortgage servicer while the bankruptcy is pending, the
       mortgage holder shall file with the Court and serve upon the Debtor, Debtor's counsel and the
       Chapter 13 Trustee ("Trustee") a Notice setting forth the change and providing the name of the new
       servicer, the payment address, a contact phone number and a contact e-mail address.
Case 19-91938-AKM-13           Doc 2      Filed 12/24/19      EOD 12/24/19 11:10:00           Pg 2 of 6


    (d) NOTICES (OTHER THAN THOSE RELATING TO MORTGAGES): Non-mortgage
    creditors in Section 8( c) (whose rights are not being modified) or in Section 11 (whose
    executory contracts/unexpired leases are being assumed) may continue to mail customary
    notices or coupons to the Debtor or the Trustee notwithstanding the automatic stay.

    (e) EQUAL MONTHLY PAYMENTS: As to payments required by paragraphs 7 and 8, the
    Trustee may increase the amount of any "Equal Monthly Amount" offered to appropriately
    amortize the claim. The Trustee shall be permitted to accelerate payments to any class of
    creditor for efficient administration of the case.

   (f) PAYMENTS FOLLOWING ENTRY OF ORDERS LIFTING STAY: Upon entry of an
   order lifting the stay, no distributions shall be made on any secured claim relating to the subject
   collateral until such time as a timely amended deficiency claim is filed by such creditor and
   deemed allowed, or the automatic stay is re-imposed by further order of the Court.

3. SUBMISSION OF INCOME: Debtor submits to the supervision and control of the Trustee all
   or such portion of future earnings or other future income or specified property of the Debtor as
   is necessary for the execution of this plan.

4. PLAN TERMS:
   (a) PAYMENT AND LENGTH OF PLAN: Debtor shall pay $1345.~.8 monthly
   to the Trustee, starting not later than 30 days after the order for relief, for~ months,
   for a total amount of 64,578.24 .
   Additional payments to Trustee and/or future changes to the periodic amount proposed are:




   (b) INCREASED FUNDING: If additional property comes into the estate pursuant to 11 U.S.C.
   §1306(a)(l) or ifthe Trustee discovers undisclosed property of the estate, then the Trustee may
   obtain such property or its proceeds to increase the total amount to be paid under the plan.
   However, ifthe Trustee elects to take less than 100% of the property to which the estate may be
   entitled OR less than the amount necessary to pay all allowed claims in full, then a motion to
   compromise and settle will be filed, and appropriate notice given.

   (c) CURING DEFAULTS: If Debtor falls behind on plan payments or if changes to the payments
   owed to secured lenders require additional funds from the Debtor's income, the Debtor and the
   Trustee may agree that the Debtor(s) will increase the periodic payment amount or that the time
   period for making payments will be extended, not to exceed 60 months. Creditors will not receive
   notice of any such agreement unless the total amount that the Debtor(s) will pay to the Trustee
   decreases. Any party may request in writing, addressed to the Trustee at the address shown on the
   notice of the meeting of creditors, that the Trustee give that party notice of any such agreement.
   Agreements under this section cannot extend the term of the plan more than 6 additional months.

   (d) OTHER PLAN CHANGES: Any other modification of the plan shall be proposed by motion
   pursuant to 11 U.S.C. § 1329. Service of any motion to modify this plan shall be made by the
   moving party as required by FRBP 2002(a)(5) and 3015(h), unless otherwise ordered by the Court.


                                                   2
Case 19-91938-AKM-13                Doc 2       Filed 12/24/19        EOD 12/24/19 11:10:00               Pg 3 of 6

5. PAYMENT OF ADMINISTRATIVE CLAIMS (INCLUSIVE OF D'BTOR'S
   ATTORNEY FEES):
   0 NONE
   All allowed administrative claims will be paid in full by the Trustee unless the creditor
   agrees otherwise.
                                                                 Scheduled
           Creditor                    Type of Claim
                                                                  Amount

  Gary Allen                 attorney fee                         $3,800.00


6. PAYMENT OF DOMESTIC SUPPORT OBLIGATIONS:
  (a) Ongoing Domestic Support Obligations:
  0 NONE
  (b) Domestic Support Obligation Arrears:
  0 NONE
7. PAYMENT OF SECURED CLAIMS RELATING SOLELY TO THE DEBTOR'S
   PRINCIPAL RESIDENCE:
  0 NONE
  As required by Local Rule B-3015-1 (d), if there is a pre-petition arrearage claim on a mortgage
  secured by the Debtor's principal residence, then both the pre-petition arrearage and the post-petition
  mortgage installments shall be made through the Trustee. Initial post-petition payment arrears shall be
  paid with secured creditors. If there are no arrears, the Debtor may pay the secured creditor directly.
  Before confirmation, the payment to the mortgage lender shall be the regular monthly mortgage
  payment unless otherwise ordered by the Court or modified pursuant to an agreement with the
  mortgage lender. After confirmation, payment shall be as set forth below. Equal Monthly Amount and
  Estimated Arrears listed below shall be adjusted based on the filed claim and/or notice. Delinquent real
  estate taxes and homeowners' association or similar dues should be treated under this paragraph.
                                                                               Equal
                                                                 Estimated                   Mortgage
          Creditor                  Residential Address                       Monthly
                                                                  Arrears                    Treatment
                                                                              Amount
                                                                                         @ Trustee pay
  Select Portfolio Servicing 1125 N. 9th St., Mitchell, IN        $4,761.52    $595.19
                                                                                         0   Direct pay

  No late charges, fees or other monetary amounts shall be assessed based on the
  timing of any payments made by the Trustee under the provisions of the Plan, unless
  allowed by Order of the Court.

8. PAYMENT OF SECURED CLAIMS OTHER THAN CLAIMS TREATED UNDER
   PARAGRAPH7:
   (a) Secured Claims as to Which 11 U.S.C. § 506 Valuation Is Not Applicable:
  0 NONE
  (b) Secured Claims as to Which 11U.S.C.§506 Valuation Is Applicable:
  0 NONE




                                                             3
r
    Case 19-91938-AKM-13              Doc 2         Filed 12/24/19            EOD 12/24/19 11:10:00                  Pg 4 of 6
      Pursuant to Local Rule B-3015-1 (c), and unless otherwise ordered by the Court, prior to plan
      confirmation as to secured claims not treated under paragraph 7 but as to ~hich § 506 valuation is
      applicable, the Trustee shall pay monthly adequate protection payments equal to 1% of the value of
      the collateral stated below. The Trustee shall disburse such adequate protection payments to the
      secured creditor as soon as practicable after receiving plan payments from the Debtor, and the
      secured claim will be reduced accordingly. After confirmation of the plan, unless otherwise provided
      in paragraph 15, the Trustee will pay to the holder of each allowed secured claim in the manner set
      forth below.
                                                                                                                               Equal
                                                                        Purchase      Scheduled                    Interest
              Creditor                        Collateral                                                Value                 Monthly
                                                                          Date          Debt                        Rate
                                                                                                                              Amount
      Consumer Portfolio
                               2013 Chevrolet Equinox               12/15              $12,98132       $8,587.50   5.75%       $22349
      Services

      Nationwide Recreation    above-ground pool                    06/18              $1.185.88       $300.00     5.75%       $15.00


      Rent-to-Own Rental       storage shed                         03/17               $821.84        $600.00     5.75%       $15 00


      (c) Curing Defaults and/or Maintaining Payments:
      0 NONE
      (d) Surrendered/Abandoned Collateral:
      0 NONE
    9. SECURED TAX CLAIMS AND 11U.S.C.§507 PRIORITY CLAIMS:
      0 NONE
      All allowed secured tax obligations shall be paid in full by the Trustee, inclusive of statutory interest
      thereon (whether or not an interest factor is expressly offered by plan terms). All allowed priority
      claims shall be paid in full by the Trustee, exclusive of interest, unless the creditor agrees otherwise.
                                      Type of Priority or               Scheduled
              Creditor                                                                            Treatment
                                       Secured Claim                      Debt
                                                                                     pay claim through plan as
      Indiana Dept. of Revenue income taxes                              $1,754.86
                                                                                     filed

    10. NON-PRIORITY UNSECURED CLAIMS:

      (a) Separately Classified or Long-term Debts:
      0 NONE
      (b) General Unsecured Claims:
      ® Pro rata distribution from any remaining funds; or
      0   Other:

    11. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
      All executory contracts and unexpired leases are REJECTED, except the following, which are
      assumed. Clickhereto
                     - - list assumed leases.
              Creditor                           Property Description

      AT&T                    agreement for phone service

                                                               4
Case 19-91938-AKM-13             Doc 2     Filed 12/24/19          EOD 12/24/19 11:10:00                 Pg 5 of 6

12. AVOID AN CE OF LIENS:
   0 NONE
13. LIEN RETENTION: With respect to each allowed secured claim provided for by the plan,
    the holder of such claim shall retain its lien securing such claim until the earlier of a) the
    payment of the underlying debt determined under non-bankruptcy law orb) entry of a
    discharge order under 11 U.S.C. §1328.
14. VESTING OF PROPERTY OF THE ESTATE: Except as necessary to fund the plan or as
    expressly retained by the plan or confirmation order, the property of the estate shall revest in
    the Debtor upon confirmation of the Debtor's plan, subject to the rights of the Trustee, if any,
    to assert claim to any additional property of the estate acquired by the Debtor post-petition
    pursuant to operation of 11 U.S.C. § 1306.

15. NONSTANDARD PROVISIONS:
    ONONE
    Under FRBP 3015(c), nonstandard provisions are required to be set forth below. Any nonstandard
    provision placed elsewhere in the plan is void. These plan provisions will be effective only if the
    included box in Paragraph 1.3 of this plan is checked.
    Debtors may incur post-petition debt in accordance with Local Rule B-4001-3.

    Consumer Portfolio Services - 2013 Chevrolet Equinox - adequate protection payments will continue
    until the claim for attorney fees filed by the Debtors' counsel has been paid in full.

    Nationwide Recreation - above-ground pool - adequate protection payments will continue until the
    claim for attorney fees filed by the Debtors' counsel has been paid in full.

    Rent-to-Own Rental - portable shed - adequate protection payments will continue until the claim for
    attorney fees filed by the Debtors' counsel has been paid in full.

    Select Portfolio Servicing - 1125 N. 9th St., Mitchell, IN - arrearage includes the post petition mortgage
    payments for January and February 2020. Payments to creditor will commence in March 2020.

Date: 12/24/2019                                 Isl Gary Rayhill
                                                 Signature of Debtor
                                                 Gary Rayhill
                                                 Printed Name of Debtor
                                                 Isl Stacy Rayhill
                                                 Signature of Joint Debtor
                                                 Stacy Rayhill


                                                 Isl Gary Allen
                                                 Signature of Attorney for Debtor(s)

                                                 Address:                 115 E. Spring St., Suite 325




                                                 City, State, ZIP code:   New Albany, IN 47150

                                                      5
r   Case 19-91938-AKM-13             Doc 2     Filed 12/24/19         EOD 12/24/19 11:10:00             Pg 6 of 6
                                                    Area code and phone:   (812) 945-i606
                                                                           ~~~--'--~~~~~~~~~




                                                    Area code and fax:

                                                    E-mail address:        garyallenlaw@sbcglobal.net

    By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for the
    Debtor(s) certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
    those contained in the form plan adopted by this Court, other than any nonstandard provisions included
    in paragraph 15.




                                                         6
